HOUSTON, Justice
(concurring specially).
In my opinion, there is no equal protection guarantee under the Alabama Constitution of 1901. There was an equal protection clause in the Alabama Constitution of 1875, Art. I, § 2:
“That all persons resident in this state, born in the United States, or naturalized, or who shall have legally declared their intention to become citizens of the United States, are hereby declared citizens of the State of Alabama, possessing equal civil and political rights.”
(Emphasis added.) This provision was deleted from the Constitution of 1901. This was done with the understanding that the 14th Amendment of the United States Constitution provided equal protection within the State of Alabama. See, 2 Official Proceedings of the Constitutional Convention, pp. 1622-34, 1639-42, and 2254-60.